FILED
                              NOT FOR PUBLICATION                           DEC 22 2014

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


In re: MIGUEL LEON; GREGORY LEE,                 No. 13-60005

                 Debtors,                        BAP No. 12-1150


DONOVANT GRANT,                                  MEMORANDUM*

                 Appellant,

  v.

MIGUEL LEON; GREGORY LEE,

                 Appellees.


                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Markell, Beesley, and Pappas, Bankruptcy Judges, Presiding

                              Submitted December 9, 2014**

Before:         WALLACE, LEAVY, and BYBEE, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Donovant Grant appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) decision affirming the bankruptcy court’s summary judgment in his

consolidated adversary proceedings. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo, Mfrs. Hanover v. Dewalt (In re Dewalt), 961 F.2d

848, 850 (9th Cir. 1992), and we affirm.

      The bankruptcy court properly determined that Grant untimely raised his

fraud claims because the deadline to file a complaint challenging the

dischargeability of the debt had passed. See Fed. R. Bankr. P. 4007(c) (a

complaint to determine the dischargeability of a debt under 11 U.S.C. § 523(c)

must be filed no later than 60 days after the first date set for the meeting of

creditors under 11 U.S.C. § 341(a)); Anwar v. Johnson, 720 F.3d 1183, 1187, 1189

(9th Cir. 2013) (Rule 4007(c)’s time limit is strict and cannot be extended unless a

motion is filed before the time limit expires; there is no excusable neglect

exception to the time limit).

      We reject Grant’s contentions that summary judgment was improper because

Grant had been subject to alleged fraudulent misrepresentations, had been allowed

to file his complaints, and was purportedly entitled to discovery.

      Because we affirm on the basis of untimeliness, we do not consider Grant’s

contention that Leon and Lee were not entitled to discharge.


                                           2                                      13-60005
      We do not consider matters not specifically and distinctly raised and argued

in Grant’s opening brief to the BAP. See Burnett v. Resurgent Capital Servs. (In re

Burnett), 435 F.3d 971, 976-77 (9th Cir. 2006) (issues not presented to BAP are

waived unless there are “exceptional circumstances” to indicate Court of Appeals

should exercise discretion to consider the issues).

      AFFIRMED.




                                          3                                  13-60005